United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-2951
                                  ___________

Alfreda Spencer,                      *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Ripley County State Bank; Ronald D.   *
Brooks,                               *      [UNPUBLISHED]
                                      *
      Defendants - Appellees.         *
                                 ___________

                               Submitted: April 17, 1997
                                   Filed: July 21, 1997
                                 ___________

Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       In July 1992, Alfreda Spencer began working as a teller at the Ripley County
State Bank in Doniphan, Missouri. In October 1992, the Bank opened a branch office
in Naylor, Missouri. Ronald Brooks, the Bank’s President, asked Spencer to work at
the new branch. When Spencer refused, Brooks fired her. Spencer then brought this
action against the Bank and Brooks individually under Title VII and the Missouri
Human Rights Act, alleging that Brooks’s sexual harassment had subjected her to a
hostile work environment.
       At her deposition, Spencer testified that shortly after she began work, the Bank’s
head teller warned her that Brooks “can’t keep his hands to himself.” Thereafter,
Spencer testified, on at least ten occasions over the course of her employment, Brooks
came to her teller cage, where “[h]e would put his arm around you and pull you to him
and he would pinch you on the back around your bra and he actually even pulled on my
bra at times in the back.” Spencer found this conduct “disgusting” and attempted to
move away when Brooks touched her, but she did not complain to Brooks or anyone
else at the Bank. She refused to transfer to the Naylor branch because it would be
easier for Brooks to “hit on me” at that more isolated location.

       One month before trial, the Bank moved for summary judgment, submitting
affidavits by numerous male and female Bank employees averring that: (i) no other
female employee had been harassed by Brooks; (ii) Spencer never complained to
anyone about Brooks’s alleged conduct, and no one had seen any such conduct at
Spencer’s teller cage; (iii) Spencer did not accuse Brooks of harassment or state her
alleged concern about working at the Naylor branch at her termination meeting with
Brooks and Brenda Pigg, vice president of operations, or when she complained
immediately after the termination to Floyd Lynxwiler, a member of the Bank’s Board
of Directors, or when she sought help from Dwayne Hackworth, Chairman of the Board
and the Bank’s majority owner; and (iv) the Bank has a written policy against sexual
harassment and a well understood procedure by which employee sexual harassment
complaints may be reported to the Chairman of the Board.

       Spencer did not respond to the Bank’s motion. The district court1 granted the
motion, explaining that by resting on her pleading Spencer failed to establish a prima
facie case of hostile work environment sexual harassment in two respects. First, she



      1
        The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.

                                          -2-
presented no evidence that Brooks’s conduct was so offensive or abusive as to affect
her well-being or her work performance; second, she presented no evidence that the
Bank knew or should have known of the alleged harassment and failed to take
appropriate remedial action. See generally Harris v. Forklift Sys., Inc., 510 U.S. 17,
21 (1993); Meritor Savings Bank v. Vinson, 477 U.S. 57, 72 (1986); Burns v.
McGregor Elec. Indus., Inc., 955 F.2d 559, 564 (8th Cir. 1992). The court dismissed
Spencer’s claims against Brooks on the ground that individual employees are not
personally liable under Title VII. See Lenhardt v. Basic Inst. of Tech., 55 F.3d 377,
381 (8th Cir. 1995); Smith v. St. Bernards Regional Med. Ctr., 19 F.3d 1254, 1255 (8th
Cir. 1994). It dismissed her pendent state law claims without prejudice.

       Spencer then moved to alter or amend the court’s judgment, stating that she had
delayed responding to the Bank’s motion in order to complete additional depositions.
The district court granted her time to complete and submit those depositions and a
responsive memorandum. After considering these additional submissions, the court
denied Spencer’s motion to alter or amend because “[n]one of these deponents provide
any factual support to plaintiff’s contention that she was sexually harassed, that her
work environment was hostile, that the defendant Bank was aware of the harassment
and failed to take proper measures to end it, or that she was fired because she would
not submit to defendant Brooks’s sexual advances.” On appeal, Spencer argues that
she presented a triable claim of sexual harassment, that the Bank should be strictly
liable for the actions of supervisor Brooks, and that we should afford her a Title VII
cause of action against Brooks individually. After carefully considering the sparse
record, we affirm for the reasons stated by the district court. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -3-